                     Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 1 of 20



AO 442 (Rev. 11111) Arrest Warrant



                                          UNITED STATES DISTRICT COURT
                                                                       for the

                                                             District of Columbia

                   United States of America
                                  v.                                     )
                                                                         )           Case No.
                       Thomas Webster
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                              Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED                  to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                  Thomas Webster
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment          o    Superseding Indictment          o   Information            o   Superseding Information             N Complaint
o     Probation Violation Petition           o   Supervised Release Violation Petition              o Violation     Notice        0 Order of the Court

This offense is briefly described as follows:
18 U.S.C.   § 111(a)(1), (b) - Assaulting, Resisting, or Impeding Certain Officers with a Deadly or Dangerous Weapon;
18 U.S.c.   § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder;
18 U.S.c.   § 1752(a)(1), (b)(I)(A) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority With a
Deadly or   Dangerous Weapon;
18 U.S.C.   § 1752(a)(2), (b)(I)(A) - Disorderly and Disruptive Conduct in a Restricted Building or Grounds, with a Deadly or Dangerous Weapon;
18 U.S.C.   § 1752(a)(4), (b)(1)(A) - Engaging in Physical Violence in a Restricted Building or Grounds, with a Deadly or Dangerous Weapon;
40 U.S.C.   § 5104(e)(2)(D), (F) - Violent Entry and Disorderly Conduct on Capitol Grounds.
                                                                                                                      Digitally signed by G. Michael Harvey
                                                                                               (,~~        r          Date: 2021.02.19 21 :24:32 -05'00'
Date:       February 19,2021
                                                                                                      Issuing officer's signature
                                                                                  G. Michael Harvey, U.S. Magistrate Judge
City and state:                      Washington, D.C.
                                                                                                       Printed name and title


                                                                      Return

                                                    "__--L-"__'-'-""-'-"-''-'-'~ , and the person was arrested on (date)         all d ~ la~                  I


                                                                             ~\W~                   Arresting officer's signature

                                                                                 ~    ,   '                                            \.~
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 2 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 3 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 4 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 5 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 6 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 7 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 8 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 9 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 10 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 11 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 12 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 13 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 14 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 15 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 16 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 17 of 20
Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 18 of 20
SDNY CM/ECF NextGen Version 1.6                               https://nysd-ecf.sso.dcn/cgi-bin/DktRpt.pl?153898736000658-L_1_0-1
                         Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 19 of 20

                                                                                                            CLOSED

                                           U.S. District Court
                               Southern District of New York (White Plains)
                           CRIMINAL DOCKET FOR CASE #: 7:21-mj-02050-UA-1
                                            Internal Use Only


         Case title: USA v. Webster                                   Date Filed: 02/23/2021

                                                                      Date Terminated: 02/23/2021


         Assigned to: Judge Unassigned

         Defendant (1)
         Thomas Webster
         TERMINATED: 02/23/2021

         Pending Counts                         Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                      Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                             Disposition
         18:111.F----ASSAULTING/RESISTING
         /IMPEDING OFFICERS/EMPLOYEES



         Plaintiff
         USA                                         represented by Benjamin Anthony Gianforti
                                                                    DOJ-USAO
                                                                    300 Quarropas Street
                                                                    White Plains, NY 10601
                                                                    914-993-1919
                                                                    Email: benjamin.gianforti@usdoj.gov
                                                                    LEAD ATTORNEY



1 of 2                                                                                                       2/24/2021, 3:44 PM
SDNY CM/ECF NextGen Version 1.6                                    https://nysd-ecf.sso.dcn/cgi-bin/DktRpt.pl?153898736000658-L_1_0-1
                      Case 1:21-mj-00244-GMH Document 5 Filed 02/23/21 Page 20 of 20

                                                                           ATTORNEY TO BE NOTICED
                                                                           Designation: Assistant US Attorney


         Date Filed        #      Docket Text
         02/23/2021            1 RULE 5(c)(3) AFFIDAVIT of PATRICIA NORDEN, Special Agent with FBI,
                                 from the United States District Court - Southern District of New York, as to
                                 Thomas Webster. (Signed by Magistrate Judge Andrew E. Krause on 2/23/2021)
                                 (ap) (Entered: 02/24/2021)
         02/23/2021               Arrest (Rule 5(c)(3)) of Thomas Webster. (ap) (Entered: 02/24/2021)
         02/23/2021            2 Minute Entry for proceedings held before Magistrate Judge Andrew E. Krause:
                                 Initial Appearance in Rule 5(c)(3) Proceedings as to Thomas Webster held on
                                 2/23/2021., Bond Hearing as to Thomas Webster held on 2/23/2021. Benjamin
                                 Gianforti for the Defendant. Jim Monroe for the Defendant. BAIL DISPOSITION:
                                 DETENTION: RISK OF FLIGHT/DANGER. The defendant consents to proceed
                                 remotely and is advised of his rights and the charges against him. Public reading of
                                 the complaint is waived. Jim Monroe appeared on behalf of the defendant.
                                 Bail/Detention hearing held. Defendant detained. IDENTITY HEARING
                                 WAIVED; PRELIMINARY HEARING IN SDNY WAIVED. Preliminary hearing
                                 3/25/21 on Defendant's Consent. (ap) (Entered: 02/24/2021)
         02/23/2021            3 COMMITMENT TO ANOTHER DISTRICT as to Thomas Webster. Defendant
                                 committed to the United States District Court - District of Columbia. (Signed by
                                 Magistrate Judge Andrew E. Krause on 2/23/2021) (ap) (Entered: 02/24/2021)
         02/23/2021            4 RULE 5(c)(3) DOCUMENTS SENT via email as to Thomas Webster from the
                                 U.S.D.C. Southern District of New York to the United States District Court -
                                 District of Columbia. Sent original file along with documents numbered 1-3,
                                 copies of: Rule 5(c)(3) Documents. (ap) (Entered: 02/24/2021)
         02/23/2021               (Court only) ***Terminated defendant Thomas Webster. (ap) (Entered:
                                  02/24/2021)
         02/23/2021               (Court only) ***Case Terminated as to Thomas Webster. (ap) (Entered:
                                  02/24/2021)




2 of 2                                                                                                            2/24/2021, 3:44 PM
